        Case 4:21-cv-00050-JM-BD Document 4 Filed 01/21/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BUSTER NELSON HARRELL, V
ADC# 164258                                                                  PLAINTIFF

V.                          CASE NO. 4:21-CV-50-JM-BD

JOE PAGE, III, et al.                                                     DEFENDANTS

                                         ORDER

       Plaintiff Buster Nelson Harrell, V, an Arkansas Division of Correction inmate,

filed this civil rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc.

No. 2) Mr. Harrell alleges that Defendants Johnson, Berryhill, Page, Clark, Green, and

Straughn failed to protect him from an attack by a fellow inmate and that Defendant

Green failed to provide him adequate medical treatment following the attack. For

screening purposes, Mr. Harrell has stated constitutional claims against Defendants

Johnson, Berryhill, Page, Clark, Green, and Straughn.

       The Clerk of Court is directed to prepare summonses for Defendants Johnson,

Berryhill, Page, Clark, Green, and Straughn. The Marshal is directed to serve these

Defendants with summonses and copies of the complaint, with any attachments (Doc.

No. 2), without requiring prepayment of fees and costs or security. Service for these

Defendants should be effected through the Arkansas Department of Correction

Compliance Division, P.O. Box 20550, Pine Bluff, Arkansas 71612.

       The Court will address Mr. Harrell’s remaining claims in a separate

Recommendation.
 Case 4:21-cv-00050-JM-BD Document 4 Filed 01/21/21 Page 2 of 2




IT IS SO ORDERED, this 21st day of January, 2021.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
